998 F.2d 7
302 U.S.App.D.C. 389
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Edward C. McREADY, Appellant,v.Richard C. BREEDEN, Chairman, SEC, et al.
No. 92-5053.
United States Court of Appeals, District of Columbia Circuit.
June 25, 1993.Suggestion for Rehearing En BancDenied Sept. 20, 1993.

Before:  MIKVA, Chief Judge;  WALD and RUTH B. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order dismissing appellant's claims under the Civil Service Reform Act ("CSRA") be affirmed substantially for the reasons stated by the district court in its memorandum opinion and order filed November 14, 1991.   With respect to appellant's request for a writ of mandamus to compel the Office of Special Counsel ("OSC") to fulfill its statutory duties, that extraordinary remedy is available only to compel the OSC to investigate appellant's complaint.   See Barnhart v. Devine, 771 F.2d 1515, 1524-26 (D.C.Cir.1985).   Because the OSC has now completed its investigation of appellant's complaint, the request for mandamus is moot.   Appellant's challenge to the adequacy of OSC's investigation was not adjudicated in the district court and therefore is not properly before this court.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.